DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 10/19/2021.  Claims 1 – 20 are pending in the present application.
	Applicant’s arguments are considered but are not persuasive.
	This action is made final.

Response to Arguments
03.	Applicant argues that not all claimed limitations are disclosed by Virgil.  Applicant argues that “the first enclosure cannot then be equated with the outer polygon since claim 1 required that the set of spatial data objects and the linear features are contained in said enclosure”.  Examiner respectfully disagrees.  Virgil teaches that an outer polygon is used, which contains various pieces geospatial data.  For example, this outer polygon can be 605 in Fig. 6, whereby the linear features could be the vertices of the polygon, the vertices of the inner rings (610, 615, 620, 625), or any of the features of either of these embodiments.  Applicant’s claims do not recite a specific embodiment for the set of linear features, but rather just cites that geospatial data has linear features.  This is something that would be well known in the art, that polygons and other 
	Applicant argues that the partition polygons generated by Virgil are not in the same manner as which is generated in the Applicant’s claims.  Examiner respectfully disagrees.  Independent claim 1 recites that the set of partition polygons are generated “in dependence on a boundary of the first enclosure” and that the “boundary of the first enclosure and the set of linear features define vertices of the partition polygons”.  Applicant argues that Virgil is limited to teaching that the polygons are split by dividing the polygon into two polygons of roughly the same area.  Examiner generally agrees with the Applicant’s assertion here, but it is unclear how this does not read on the Applicant’s claimed limitations.  The claim limitation recites that the partition polygons are generated based on the boundary of the first enclosure, but this would be an obvious fact.  It’s unclear how dividing an enclosure/polygon could be performed without 

Claim Rejections - 35 USC § 102
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

06.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virgil et al. (US Patent 8,275,800), hereinafter “Virgil”.
	Consider claim 1, Virgil discloses a computer-implemented method of generating partition polygons for a first geospatial dataset, the first geospatial dataset comprising a set of spatial data objects to be processed (column 1 lines 5 – 21, column 3 lines 16 – 28, polygons are generated for a spatial dataset), the method comprising:

	generating a first enclosure representative of an area containing the set of spatial data objects in the first data set and the set of linear features in the second dataset (column 4 lines 51 – 61, column 5 lines 15 – 25, polygons are defined that include inner polygons and an outer polygon, which include the spatial data points);
	generating a set of partition polygons for the set of spatial data objects in dependence on a boundary of the first enclosure and the set of linear features, wherein a boundary of the first enclosure and the set of linear features define vertices of the partition polygons (column 5 lines 21 – 44, column 5 line 61 – column 6 line 4, multiple polygons are generated, which includes boundaries of inner and outer polygons, which defines the vertices of the polygons).
	Consider claim 2, and as applied to claim 1 above, Virgil discloses a method comprising:
	the first enclosure is a concave hull (Fig. 6 – 10, the enclosed polygons can be of a concave shape).
	Consider claim 3, and as applied to claim 1 above, Virgil discloses a method comprising:
	the boundary of the first enclosure comprises a plurality of edge lengths connecting one or more of: a plurality of end points of the linear features and a portion of the spatial data objects (column 4 lines 31 – 50, Fig. 5 – 10, each polygon has edges that have a length, which are indicative of a portion of the spatial objects).
claim 4, and as applied to claim 1 above, Virgil discloses a method comprising:
	the vertices of the partition polygons are determined based on a plurality of intersections between the boundary of the first enclosure and the set of linear features (column 4 lines 31 – 42, column 5 lines 15 – 44, the features of the polygons are determined based on the size and shape of the polygon, which includes intersecting points and boundaries).
	Consider claim 5, and as applied to claim 1 above, Virgil discloses a method comprising:
	generating the first enclosure further comprises generating an initial enclosure using a first subset of data points (column 5 lines 28 – 41, an initial polygon can be formed, which can be split).
	Consider claim 6, and as applied to claim 5 above, Virgil discloses a method comprising:
	the first subset of data points are a set of vertices of the set of linear features (column 4 lines 31 – 50, the data points can be set to the vertices of the polygons).
	Consider claim 7, and as applied to claim 5 above, Virgil discloses a method comprising:
	the first enclosure is generated from the initial enclosure based on a second subset of data points (column 5 lines 28 – 41, an initial polygon can be formed, which can be split).
	Consider claim 8, and as applied to claim 7 above, Virgil discloses a method comprising:

	Consider claim 9, and as applied to claim 7 above, Virgil discloses a method comprising:
	recursively searching the set of spatial data objects in dependence on the initial enclosure to identify the second subset of data points (column 7 lines 1 – 16, the data points for an additional polygon can be determined by a recursive function of searching).
	Consider claim 10, and as applied to claim 7 above, Virgil discloses a method comprising:
	generating the first enclosure comprises adding the second subset of data points to the initial enclosure (column 4 lines 43 – 50, a multipolygon can be made up of multiple polygons).
	Consider claim 11, and as applied to claim 5 above, Virgil discloses a method comprising:
	the initial enclosure is a concave hull (Fig. 6 – 10, the enclosed polygons can be of a concave shape).
	Consider claim 12, and as applied to claim 1 above, Virgil discloses a method comprising:
	the first enclosure is generated in dependence on a criterion (column 4 lines 51 – 61, a polygon can generated based on something).
claim 13, and as applied to claim 12 above, Virgil discloses a method comprising:
	the criterion defines a maximum edge length of a boundary of the first enclosure (column 6 lines 5 – 31, the maximum size for the polygon features are determined).
	Consider claim 14, Virgil discloses a system comprising: a processor; and a computer readable medium storing one or more instruction(s) arranged such that, when executed by the processor, the system is configured to generate partition polygons for a first geospatial dataset, the first geospatial dataset comprising a set of spatial data objects to be processed (column 1 lines 5 – 21, column 3 lines 16 – 28, polygons are generated for a spatial dataset), by:
	identifying a set of linear features in a second geospatial data set (column 4 lines 43 – 50, column 5 lines 15 – 18, polygons are identified, which contain lines and vertices);
	generating a first enclosure representative of an area containing the set of spatial data objects in the first data set and the set of linear features in the second dataset (column 4 lines 51 – 61, column 5 lines 15 – 25, polygons are defined that include inner polygons and outer polygons, which include the spatial data points);
	generating a set of partition polygons for the set of spatial data objects in dependence on a boundary of the first enclosure and the set of linear features, wherein a boundary of the first enclosure and the set of linear features define vertices of the partition polygons (column 5 lines 21 – 44, column 5 line 61 – column 6 line 4, multiple polygons are generated, which includes boundaries of inner and outer polygons, which defines the vertices of the polygons).
claim 15, and as applied to claim 14 above, Virgil discloses a system comprising:
	the first enclosure is a concave hull (Fig. 6 – 10, the enclosed polygons can be of a concave shape).
	Consider claim 16, and as applied to claim 14 above, Virgil discloses a system comprising:
	the boundary of the first enclosure comprises a plurality of edge lengths connecting one or more of: a plurality of end points of the linear features and a portion of the spatial data objects (column 4 lines 31 – 50, Fig. 5 – 10, each polygon has edges that have a length, which are indicative of a portion of the spatial objects).
	Consider claim 17, and as applied to claim 14 above, Virgil discloses a system comprising:
	the vertices of the partition polygons are determined based on a plurality of intersections between the boundary of the first enclosure and the set of linear features (column 4 lines 31 – 42, column 5 lines 15 – 44, the features of the polygons are determined based on the size and shape of the polygon, which includes intersecting points and boundaries).
	Consider claim 18, and as applied to claim 14 above, Virgil discloses a system comprising:
	generating the first enclosure further comprises generating an initial enclosure using a first subset of data points (column 5 lines 28 – 41, an initial polygon can be formed, which can be split), wherein the first subset of data points are a set of vertices 
	Consider claim 19, and as applied to claim 18 above, Virgil discloses a system comprising:
	the first enclosure is generated from the initial enclosure based on a second subset of data points (column 5 lines 28 – 41, an initial polygon can be formed, which can be split), and the second subset of data points comprise spatial data objects located outside of the initial enclosure (column 5 lines 15 – 44, Fig. 5, an additional set of data points can be for a polygon outside another polygon).
	Consider claim 20, and as applied to claim 19 above, Virgil discloses a system comprising:
	recursively searching the set of spatial data objects in dependence on the initial enclosure to identify the second subset of data points (column 7 lines 1 – 16, the data points for an additional polygon can be determined by a recursive function of searching), and generating the first enclosure comprises adding the second subset of data points to the initial enclosure (column 4 lines 43 – 50, a multipolygon can be made up of multiple polygons).

Conclusion
07.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

08.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

09.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 08, 2022